Name: Regulation (EC) No 401/2009 of the European Parliament and of the Council of 23Ã April 2009 on the European Environment Agency and the European Environment Information and Observation Network (Codified version)
 Type: Regulation
 Subject Matter: environmental policy;  EU institutions and European civil service;  European Union law;  information and information processing
 Date Published: nan

 21.5.2009 EN Official Journal of the European Union L 126/13 REGULATION (EC) No 401/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 April 2009 on the European Environment Agency and the European Environment Information and Observation Network (Codified version) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulation should be codified. (2) The Treaty provides for the development and implementation of a Community policy on the environment, and lays down the objectives and principles which should govern such policy. (3) Environmental protection requirements are to be a component of the Communitys other policies. (4) According to Article 174 of the Treaty, in preparing its action relating to the environment the Community is to take account, inter alia, of the available scientific and technical data. (5) Collection, processing and analysis of environmental data at European level are necessary in order to provide objective, reliable and comparable information which will enable the Community and the Member States to take the requisite measures to protect the environment, to assess the results of such measures and to ensure that the public is properly informed about the state of the environment. (6) There already exist in the Community and the Member States facilities providing such information and services. (7) They should form the basis for the European Environment Information and Observation Network to be coordinated at Community level by the European Environment Agency. (8) The general principles and limits governing the exercise of the right of access to documents, provided for in Article 255 of the Treaty, have been laid down by Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (5). (9) The Agency should cooperate with existing structures at Community level to enable the Commission to ensure full application of Community legislation on the environment. (10) The status and structure of the Agency should correspond to the objective character of the results it is intended to produce and allow it to carry out its functions in close cooperation with the existing national and international facilities. (11) The Agency should be granted legal autonomy while maintaining close links with the Community institutions and the Member States. (12) It is desirable to provide for the Agency to be open to other countries which share the concern of the Community and the Member States for the objectives of the Agency under agreements to be concluded between them and the Community, HAVE ADOPTED THIS REGULATION: Article 1 1. This Regulation provides for the European Environment Agency, hereinafter referred to as the Agency, and aims at the setting up of a European Environment Information and Observation Network. 2. To achieve the aims of environmental protection and improvement laid down by the Treaty and by successive Community action programmes on the environment, as well as of sustainable development, the objective of the Agency and of the European Environment Information and Observation Network shall be to provide the Community and the Member States with: (a) objective, reliable and comparable information at European level enabling them to take the requisite measures to protect the environment, to assess the results of such measures and to ensure that the public is properly informed about the state of the environment, and to that end; (b) the necessary technical and scientific support. Article 2 For the purposes of achieving the objective set out in Article 1, the tasks of the Agency shall be: (a) to establish, in cooperation with the Member States, and coordinate the Network referred to in Article 4; in this context, the Agency shall be responsible for the collection, processing and analysis of data, in particular in the fields referred to in Article 3; (b) to provide the Community and the Member States with the objective information necessary for framing and implementing sound and effective environmental policies; to that end, in particular to provide the Commission with the information that it needs to be able to carry out successfully its tasks of identifying, preparing and evaluating measures and legislation in the field of the environment; (c) to assist the monitoring of environmental measures through appropriate support for reporting requirements (including through involvement in the development of questionnaires, the processing of reports from Member States and the distribution of results), in accordance with its multiannual work programme and with the aim of coordinating reporting; (d) to advise individual Member States, upon their request and where this is consistent with the Agencys annual work programme, on the development, establishment and expansion of their systems for the monitoring of environmental measures, provided such activities do not endanger the fulfilment of the other tasks established by this Article; such advice may also include peer reviews by experts at the specific request of Member States; (e) to record, collate and assess data on the state of the environment, to draw up expert reports on the quality, sensitivity and pressures on the environment within the territory of the Community, to provide uniform assessment criteria for environmental data to be applied in all Member States, to develop further and maintain a reference centre of information on the environment; the Commission shall use this information in its task of ensuring the implementation of Community legislation on the environment; (f) to help ensure that environmental data at European level are comparable and, if necessary, to encourage by appropriate means improved harmonisation of methods of measurement; (g) to promote the incorporation of European environmental information into international environment monitoring programmes such as those established by the United Nations and its specialised agencies; (h) to publish a report on the state of, trends in and prospects for the environment every five years, supplemented by indicator reports focusing upon specific issues; (i) to stimulate the development and application of environmental forecasting techniques so that adequate preventive measures can be taken in good time; (j) to stimulate the development of methods of assessing the cost of damage to the environment and the costs of environmental preventive, protection and restoration policies; (k) to stimulate the exchange of information on the best technologies available for preventing or reducing damage to the environment; (l) to cooperate with the bodies and programmes referred to in Article 15; (m) to ensure the broad dissemination of reliable and comparable environmental information, in particular on the state of the environment, to the general public and, to this end, to promote the use of new telematics technology for this purpose; (n) to support the Commission in the process of exchange of information on the development of environmental assessment methodologies and best practice; (o) to assist the Commission in the diffusion of information on the results of relevant environmental research and in a form which can best assist policy development. Article 3 1. The principal areas of activity of the Agency shall, as far as possible, include all elements enabling it to gather the information making it possible to describe the present and foreseeable state of the environment from the following points of view: (a) the quality of the environment; (b) the pressures on the environment; (c) the sensitivity of the environment; including placing these in the context of sustainable development. 2. The Agency shall furnish information which can be directly used in the implementation of Community environmental policy. Priority shall be given to the following areas of work: (a) air quality and atmospheric emissions; (b) water quality, pollutants and water resources; (c) the state of the soil, of the fauna and flora, and of biotopes; (d) land use and natural resources; (e) waste management; (f) noise emissions; (g) chemical substances which are hazardous for the environment; (h) coastal and marine protection. In particular, transfrontier, plurinational and global phenomena shall be covered. The socioeconomic dimension shall also be taken into account. 3. The Agency may also cooperate in the exchange of information with other bodies, including with the European Network for the Implementation and Enforcement of Environmental Law (IMPEL Network). In its activities the Agency shall avoid duplicating the existing activities of other institutions and bodies. Article 4 1. The Network shall comprise: (a) the main component elements of the national information networks; (b) the national focal points; (c) the topic centres. 2. Member States shall keep the Agency informed of the main component elements of their national environment information networks, especially in the priority areas referred to in Article 3(2), including any institution which in their judgment could contribute to the work of the Agency, taking into account the need to ensure the fullest possible geographical coverage of their territory. Member States shall, as appropriate, cooperate with the Agency and contribute to the work of the European Environment Information and Observation Network in accordance with the work programme of the Agency by collecting, collating and analysing data nationwide. Member States may also join to cooperate in these activities at a transnational level. 3. Member States may in particular designate from among the institutions referred to in paragraph 2 or other organisations established in their territory a national focal point for coordinating and/or transmitting the information to be supplied at national level to the Agency and to the institutions or bodies forming part of the Network, including the topic centres referred to in paragraph 4. 4. Member States may also, by 30 April 1994, identify the institutions or other organisations established in their territory which could be specifically entrusted with the task of cooperating with the Agency as regards certain topics of particular interest. An institution thus identified should be in a position to conclude an agreement with the Agency to act as a topic centre of the Network for specific tasks. These centres shall cooperate with other institutions which form part of the Network. 5. The topic centres shall be designated by the Management Board as defined in Article 8(1), for a period not exceeding the duration of each multiannual work programme as referred to in Article 8(4). Each designation may, however, be renewed. 6. The allocation of specific tasks to the topic centres shall appear in the Agencys multiannual work programme mentioned in Article 8(4). 7. In the light in particular of the multiannual work programme, the Agency shall periodically re-examine the component elements of the Network as referred to in paragraph 2 and shall make such changes as may be decided on by the Management Board, taking account of any new designations made by the Member States. Article 5 The Agency may agree with the institutions or bodies which form part of the Network, as referred to in Article 4, upon the necessary arrangements, in particular contracts, for successfully carrying out the tasks which it may entrust to them. A Member State may provide, as regards the national institutions or organisations in its territory, that such arrangements with the Agency shall be made in agreement with the national focal point. Article 6 1. Regulation (EC) No 1049/2001 shall apply to documents held by the Agency. 2. Decisions taken by the Agency pursuant to Article 8 of Regulation (EC) No 1049/2001 may form the subject of a complaint to the European Ombudsman or of an action before the Court of Justice of the European Communities, under the conditions laid down in Articles 195 and 230 of the Treaty respectively. Article 7 The Agency shall have legal personality. It shall enjoy in all the Member States the most extensive legal capacity accorded to legal persons under their laws. Article 8 1. The Agency shall have a Management Board consisting of one representative of each Member State and two representatives of the Commission. In addition, there may be one representative of each other country which participates in the Agency, in accordance with the relevant provisions. In addition, the European Parliament shall designate, as members of the Management Board, two scientific personalities particularly qualified in the field of environmental protection, who shall be chosen on the basis of the personal contribution they are likely to make to the Agencys work. Each member of the Management Board may be represented by an alternate member. 2. The Management Board shall elect its chairman from among its members for a period of three years and shall adopt its rules of procedure. Each member of the Management Board shall have a vote. The Management Board shall elect a bureau to which it may delegate executive decisions, according to the rules that it shall adopt. 3. Decisions of the Management Board shall require for their adoption a two-thirds majority of the members of the Board. 4. The Management Board shall adopt a multiannual work programme based on the priority areas referred to in Article 3(2), using as its basis a draft submitted by the Executive Director referred to in Article 9, after consulting the scientific committee, referred to in Article 10, and receiving the Commissions opinion. The multiannual work programme shall, without prejudice to the annual Community budgetary procedure, include a multiannual budget estimate. 5. Under the multiannual programme, the Management Board shall each year adopt the Agencys work programme on the basis of a draft submitted by the Executive Director after consulting the scientific committee and receiving the Commissions opinion. The programme may be adjusted in the course of the year by the same procedure. 6. The Management Board shall adopt the annual report on the Agencys activities and forward it by 15 June at the latest to the European Parliament, the Council, the Commission, the Court of Auditors and the Member States. 7. The Agency shall forward annually to the budgetary authority all information relevant to the outcome of the evaluation procedures. Article 9 1. The Agency shall be headed by an Executive Director appointed by the Management Board on a proposal from the Commission for a period of five years, which shall be renewable. The Executive Director shall be the legal representative of the Agency. The Executive Director shall be responsible: (a) for the proper preparation and execution of the decisions and programmes adopted by the Management Board; (b) for the day-to-day administration of the Agency; (c) for the performance of the tasks defined in Articles 12 and 13; (d) for the preparation and publication of the reports specified in Article 2(h); (e) for all staff matters, for the performance of the tasks referred to in Article 8(4) and (5). He shall obtain the opinion of the scientific committee, referred to in Article 10, for the purposes of recruitment of the Agencys scientific staff. 2. The Executive Director shall be accountable to the Management Board for his activities. Article 10 1. The Management Board and the Executive Director shall be assisted by a scientific committee which shall deliver an opinion where provided for in this Regulation and on any scientific matter concerning the Agencys activity which the Management Board or the Executive Director may submit to it. The opinions of the scientific committee shall be published. 2. The scientific committee shall be made up of members particularly qualified in the field of the environment, designated by the Management Board for a term of four years renewable once, taking into account, inter alia, the scientific areas which need to be represented in the committee in order to assist the Agency in its areas of activity. It shall function as determined by the rules of procedure provided for in Article 8(2). Article 11 1. Estimates shall be drawn up of all the Agencys revenue and expenditure for each financial year, which shall correspond to the calendar year, and shall be entered in the Agencys budget. 2. The revenue and expenditure shown in the budget shall be in balance. 3. The revenue of the Agency shall, without prejudice to other resources, consist of a subsidy from the Community entered in the general budget of the European Communities and of payments for services rendered. 4. The expenditure of the Agency shall include, inter alia, staff remuneration, administrative and infrastructure expenses, operating costs and expenditure relating to contracts concluded with institutions or bodies forming part of the Network and with third parties. Article 12 1. Each year the Management Board, on the basis of a draft drawn up by the Executive Director, shall produce a statement of estimates of revenue and expenditure of the Agency for the following financial year. This statement of estimates, which shall include a draft establishment plan, shall be forwarded by the Management Board to the Commission by 31 March at the latest. 2. The statement of estimates shall be forwarded by the Commission to the European Parliament and the Council (hereinafter referred to as the budgetary authority) together with the preliminary draft general budget of the European Communities. 3. On the basis of the statement of estimates, the Commission shall enter in the preliminary draft general budget of the European Communities the estimates it deems necessary for the establishment plan and the amount of the subsidy to be charged to the general budget, which it shall place before the budgetary authority in accordance with Article 272 of the Treaty. 4. The budgetary authority shall authorise the appropriations for the subsidy to the Agency. The budgetary authority shall adopt the establishment plan for the Agency. 5. The budget shall be adopted by the Management Board. It shall become final following final adoption of the general budget of the European Communities. Where appropriate, it shall be adjusted accordingly. 6. The Management Board shall, as soon as possible, notify the budgetary authority of its intention to implement any project which may have significant financial implications for the funding of the budget, in particular any projects relating to property such as the rental or purchase of buildings. It shall inform the Commission thereof. Where a branch of the budgetary authority has notified its intention to deliver an opinion, it shall forward its opinion to the Management Board within a period of six weeks after the date of notification of the project. Article 13 1. The Executive Director shall implement the budget of the Agency. 2. By 1 March at the latest following each financial year, the Agencys accounting officer shall communicate the provisional accounts to the Commissions accounting officer together with a report on the budgetary and financial management for that financial year. The Commissions accounting officer shall consolidate the provisional accounts of the institutions and decentralised bodies in accordance with Article 128 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6). 3. By 31 March at the latest following each financial year, the Commissions accounting officer shall forward the Agencys provisional accounts to the Court of Auditors, together with a report on the budgetary and financial management for that financial year. The report on the budgetary and financial management for the financial year shall also be forwarded to the European Parliament and the Council. 4. On receipt of the Court of Auditors observations on the Agencys provisional accounts under Article 129 of Regulation (EC, Euratom) No 1605/2002, the Executive Director shall draw up the Agencys final accounts under his own responsibility and submit them to the Management Board for an opinion. 5. The Management Board shall deliver an opinion on the Agencys final accounts. 6. The Executive Director shall, by 1 July at the latest following each financial year, forward the final accounts to the European Parliament, the Council, the Commission and the Court of Auditors, together with the Management Boards opinion. 7. The final accounts shall be published. 8. The Executive Director shall send the Court of Auditors a reply to its observations by 30 September at the latest. He shall also send this reply to the Management Board. 9. The Executive Director shall submit to the European Parliament, at the latters request, all information necessary for the smooth application of the discharge procedure for the financial year in question, as laid down in Article 146(3) of Regulation (EC, Euratom) No 1605/2002. 10. The European Parliament, on a recommendation from the Council acting by a qualified majority, shall, before 30 April of year N + 2, give a discharge to the Executive Director in respect of the implementation of the budget for year N. Article 14 The financial rules applicable to the Agency shall be adopted by the Management Board after the Commission has been consulted. They may not depart from Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (7) unless such departure is specifically required for the Agencys operation and the Commission has given its prior consent. Article 15 1. The Agency shall actively seek the cooperation of other Community bodies and programmes, and notably the Joint Research Centre, the Statistical Office of the European Communities (Eurostat) and the Communitys environmental research and development programmes. In particular: (a) cooperation with the Joint Research Centre shall include the tasks set out in Annex I under A; (b) coordination with Eurostat and the statistical programme of the European Communities shall follow the guidelines outlined in Annex I under B. 2. The Agency shall also cooperate actively with other bodies such as the European Space Agency, the Organisation for Economic Cooperation and Development (OECD), the Council of Europe and the International Energy Agency as well as the United Nations and its specialised agencies, particularly the United Nations Environment Programme, the World Meteorological Organisation and the International Atomic Energy Authority. 3. The Agency may cooperate in areas of common interest with those institutions in countries which are not members of the Community which can provide data, information and expertise, methodologies of data collection, analysis and assessment which are of mutual interest and which are necessary for the successful completion of the Agencys work. 4. The cooperation referred to in paragraphs 1, 2 and 3 must in particular take account of the need to avoid any duplication of effort. Article 16 The Protocol on the Privileges and Immunities of the European Communities shall apply to the Agency. Article 17 The staff of the Agency shall be subject to the Regulations and Rules applicable to officials and other servants of the European Communities. The Agency shall exercise in respect of its staff the powers devolved to the Appointing Authority. The Management Board shall, in agreement with the Commission, adopt the appropriate implementing rules. Article 18 1. The contractual liability of the Agency shall be governed by the law applicable to the contract in question. The Court of Justice shall have jurisdiction to give judgment pursuant to an arbitration clause contained in a contract concluded by the Agency. 2. In the case of non-contractual liability, the Agency shall, in accordance with the general principles common to the laws of the Member States, make good any damage caused by the Agency or its servants in the performance of their duties. The Court of Justice shall have jurisdiction in disputes relating to compensation for any such damage. 3. The personal liability of servants towards the Agency shall be governed by the provisions applying to the staff of the Agency. Article 19 The Agency is open to countries which are not members of the Community but which share the concern of the Community and the Member States for the objectives of the Agency under agreements concluded between them and the Community following the procedure in Article 300 of the Treaty. Article 20 Regulation (EEC) No 1210/90, as amended by the Regulations listed in Annex II, is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 21 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 23 April 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President P. NEÃ AS (1) OJ C 162, 25.6.2008, p. 86. (2) Opinion of the European Parliament of 19 February 2008 (not yet published in the Official Journal) and Council Decision of 23 March 2009. (3) OJ L 120, 11.5.1990, p. 1. (4) See Annex II. (5) OJ L 145, 31.5.2001, p. 43. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ L 357, 31.12.2002, p. 72. ANNEX I A. Cooperation with the Joint Research Centre  Harmonisation of environmental measurement methods (1).  Intercalibration of instruments (1).  Standardisation of data formats.  Development of new environmental measurement methods and instruments.  Other tasks as agreed between the Executive Director of the Agency and the Director-General of the Joint Research Centre. B. Cooperation with Eurostat 1. The Agency shall use, as far as possible, information collected via the official Community statistical services. That results from the work of Eurostat and the national statistical services in collecting, validating and disseminating social and economic statistics, including national accounts and related information. 2. The statistical programme in the field of the environment shall be agreed between the Executive Director of the Agency and the Director-General of Eurostat and shall be submitted for approval to the Management Board of the Agency and the Statistical Programme Committee. 3. The statistical programme shall be conceived and implemented within the framework established by the international statistical bodies, such as the UN Statistical Commission, the Conference of European Statisticians and the OECD. (1) Cooperation in these areas shall also take account of the work carried out by the Institute for Reference Materials and Measurements. ANNEX II Repealed Regulation with list of its successive amendments (referred to in Article 20) Council Regulation (EEC) No 1210/90 (OJ L 120, 11.5.1990, p. 1). Council Regulation (EC) No 933/1999 (OJ L 117, 5.5.1999, p. 1). Regulation (EC) No 1641/2003 of the European Parliament and of the Council (OJ L 245, 29.9.2003, p. 1). ANNEX III CORRELATION TABLE Regulation (EEC) No 1210/90 This Regulation Article 1(1) Article 1(1) Article 1(2), introductory wording Article 1(2), introductory wording Article 1(2), first indent Article 1(2), point (a) Article 1(2), second indent Article 1(2), point (b) Article 2, introductory wording Article 2, introductory wording Article 2, point (i) Article 2, point (a) Article 2, point (ii), first indent Article 2, point (b) Article 2, point (ii), second indent Article 2, point (c) Article 2, point (ii), third indent Article 2, point (d) Article 2, point (iii) Article 2, point (e) Article 2, point (iv) Article 2, point (f) Article 2, point (v) Article 2, point (g) Article 2, point (vi) Article 2, point (h) Article 2, point (vii) Article 2, point (i) Article 2, point (viii) Article 2, point (j) Article 2, point (ix) Article 2, point (k) Article 2, point (x) Article 2, point (l) Article 2, point (xi) Article 2, point (m) Article 2, point (xii) Article 2, point (n) Article 2, point (xiii) Article 2, point (o) Article 3(1), introductory wording Article 3(1), introductory wording Article 3(1), point (i) Article 3(1), point (a) Article 3(1), point (ii) Article 3(1), point (b) Article 3(1), point (iii) Article 3(1), point (c) Article 3(1), final wording Article 3(1), final wording Article 3(2), first subparagraph Article 3(2), first subparagraph Article 3(2), second subparagraph, introductory wording Article 3(2), second subparagraph, introductory wording Article 3(2), second subparagraph, first indent Article 3(2), second subparagraph, point (a) Article 3(2), second subparagraph, second indent Article 3(2), second subparagraph, point (b) Article 3(2), second subparagraph, third indent Article 3(2), second subparagraph, point (c) Article 3(2), second subparagraph, fourth indent Article 3(2), second subparagraph, point (d) Article 3(2), second subparagraph, fifth indent Article 3(2), second subparagraph, point (e) Article 3(2), second subparagraph, sixth indent Article 3(2), second subparagraph, point (f) Article 3(2), second subparagraph, seventh indent Article 3(2), second subparagraph, point (g) Article 3(2), second subparagraph, eighth indent Article 3(2), second subparagraph, point (h) Article 3(2), third subparagraph Article 3(2), third subparagraph Article 3(2), fourth subparagraph Article 3(2), fourth subparagraph Article 3(3) Article 3(3) Article 4(1), introductory wording Article 4(1), introductory wording Article 4(1), first indent Article 4(1), point (a) Article 4(1), second indent Article 4(1), point (b) Article 4(1), third indent Article 4(1), point (c) Article 4(2), first subparagraph, from to to networks  Article 4(2), first subparagraph, from especially to territory Article 4(2), first subparagraph, final wording Article 4(2), second subparagraph Article 4(2), first, second and third subparagraphs Article 4(3) Article 4(3) Article 4(4) Article 4(4), first, second and third subparagraphs Article 4(5), first subparagraph  Article 4(5), second subparagraph Article 4(5) Article 4(6) and (7) Article 4(6) and (7) Article 5 Article 5, first and second subparagraphs Article 6(1) Article 6(1) Article 6(2)  Article 6(3) Article 6(2) Articles 7 and 8 Articles 7 and 8 Article 9(1), first subparagraph, first sentence Article 9(1), first subparagraph Article 9(1), first subparagraph, second sentence Article 9(1), second subparagraph Article 9(1), first subparagraph, introductory wording Article 9(1), third subparagraph, introductory wording Article 9(1), first subparagraph, first indent Article 9(1), third subparagraph, point (a) Article 9(1), first subparagraph, second indent Article 9(1), third subparagraph, point (b) Article 9(1), first subparagraph, third indent Article 9(1), third subparagraph point (c) Article 9(1), first subparagraph, fourth indent Article 9(1), third subparagraph, point (d) Article 9(1), first subparagraph, fifth indent Article 9(1), third subparagraph, point (e) Article 9(1), second subparagraph Article 9(1), fourth subparagraph Article 9(2) Article 9(2) Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 13 Article 14 Article 14 Article 15(1), introductory wording Article 15(1), introductory wording Article 15(1), first indent Article 15(1), point (a) Article 15(1), second indent Article 15(1), point (b) Article 15(2) Article 15(2) Article 15(2a) Article 15(3) Article 15(3) Article 15(4) Article 16 Article 16 Article 17 Article 17 Article 18 Article 18 Article 19 Article 19 Article 20   Article 20 Article 21 Article 21 Annex Annex I  Annex II  Annex III